IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 08-41068
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EUGENIO VILLELA-TORRES,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 2:08-CR-438-ALL


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Eugenio Villela-
Torres has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).      Villela-Torres has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.    Accordingly, counsel’s motion for leave to




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-41068

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2